UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )
      v.                               )                      Criminal No. 00-0105 (PLF)
                                       )                      Civil Action No. 05-0555
BYRON MCDADE,                          )
                                       )
            Defendant.                 )
_______________________________________)


                                               ORDER

               This matter is before the Court following an evidentiary hearing on defendant

Byron McDade’s amended motion to vacate, set aside or correct his sentence, pursuant to 28

U.S.C. § 2255. For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion to vacate, set aside or correct his sentence

[334] is DENIED and Civil Action No. 05-0555 is DISMISSED. This is a final appealable

Order. See Rule 4(a), Fed. R. App. P.; it is

               FURTHER ORDERED that the Clerk of the Court shall send a copy of the

Opinion to the Director of the Bureau of Prisons; and it is

               FURTHER ORDERED that the Clerk of the Court shall send a copy of the

Opinion to the Office of the Pardon Attorney at the Department of Justice.

               SO ORDERED.


                                                  /s/____________________________
                                                  PAUL L. FRIEDMAN
DATE: August 5, 2009                              United States District Judge